 168DECISIONSOF NATIONAL'LABOR RELATIONS BOARDHealth Care and Retirement Corporation of Amer-ica,d/b/aHeartland of KeyserandUnitedFood and Commercial Workers Union, Local27, AFL-CIO, Petitioner.Case 5-RC-12167.16 April 1985DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered objections to an election held on 12 April1984 and the hearing officer's report recommend-ing disposition of them. The election was conduct-ed pursuant to a Stipulated Election Agreement.The tally of ballots shows 34 for and 37 against thePetitioner, with no challenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs, and has adopted thehearing officer's findings and recommendations,1only to the extent consistent with this decision.In his report the hearing officer recommendedthat the Petitioner's Objection 1(b) concerning theEmployer's disparate enforcement of its bulletinboard posting policies be sustained and that a newelection be held. The Employer excepts, contend-ing that during the critical period it maintained uni-form policies regarding the bulletin board and thatthe Petitioner had ample opportunity to communi-cate with the employees. We 'find merit in this ex-ception.On 29 December 1983 the Employer acquiredthe facility involved herein. In January2 the Peti-tioner began an organizing campaign among theEmployer's employees, and the Petitioner filed arepresentation petition on 21 February. Under theprevious employer the bulletin board was used as ageneral purpose bulletin board with all types of no-tices posted by the employees. On 7 February theEmployer instituted a no-posting policy, prohibit-ing any and all employee postings, and instructedthe supervisors to remove all literature, both unionand nonunion, from the bulletin board.3 On 23March the Employer modified its policy to allowall literature to remain posted on the bulletin boarda "reasonable- amount of time."4 Between 23March and 12 April, the date of the election, unionliteraturewas posted on the bulletin board and re-iIn the absence of exceptions we adopt, pro forma, the hearing offi-cer's recommendation to overrule Objections1(a) and(c) and 62Unless otherwise stated all dates are in 19843The Employer did not remove from the bulletin board the personaland other nonunionnotices which had been posted by employees prior to7 February-4 The Employer interpreted a "reasonable time" as 3 or 4 daysmained posted in accord with the Employer'spolicy._Contrary to the hearing officer, we find that theEmployer's conduct with regard to the bulletinboard did not affect the results of the election.It is undisputed that both the -"no-posting" policyand the "reasonable time" policy were valid rulespromulgated by the Employer. Further, under bothpolicies the Employer treatedantiunionliteratureposted on the bulletin board no differently fromprounion literature. In addition, 'during the 3 .weeksbefore the election, the Employer allowedall unionliterature to remain on the bulletin board for sever-al days, thereby insuring that employees had an op-portunity to read the literature.Under these circumstances, the Employer's fail-ure to apply its new rules evenhandedly by not re-moving from the bulletin board notices postedprior to 7 February which did not' relate to theelection campaign does not warrantsetting asidethe election. In the absence of any evidence thatthe Petitioner was not able to adequatelycommuni-cate with the employees or that the Employer en-gaged in other objectionable conduct, we shall cer-tify the results.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority -of the valid bal-lots have not been cast for United Food and Com-mercialWorkers Union, Local 27, AFL-CIO, andthat it is not the exclusive representative of thesebargaining unit employees.MEMBER DENNIS, dissenting.Contrary to the majority, I agree with the hear-ing officer that the election should be set asidebased on Petitioner's Objection 1(b), alleging dis-criminatory bulletin board posting practices.The petition here was filed 21 February 1984,and the election held 12 April 1984. The Employeracquired the facility from the previous owner 29December 1983. The predecessor had permittedemployees to post a variety of personal notices onthe bulletin board in the breakroom. The practicecontinued until 7 February, when the Employer in-troduced a rule prohibiting all employee postings,and instructed supervisors to remove all literaturefrom the board. Supervisors, however, did notremove notices (e.g., Tupperware, Avon solicita-tions) other than union notices. On 23 March, theEmployer altered its policy to permit all literatureto remain posted a "reasonable time," meaning 3 or4 days, according to the Employer.The Employer removed prounion notices fromthe bulletin board in accord with the policy in275 NLRB No. 26 HEARTLANDOF KEYSER169effect before or after 23 March, but permitted non-union notices to remainposted throughout. Thisconstituted objectionable disparate enforcement ofits rules,even though antiunion,as opposed to non-union, notices were similarly treated. SeeStanleyFurniture Co.,244 NLRB 589 fn. 1, par. 2 (1979)("Disparity of treatment between prounion andother employee notices violates the Act, and weneed not consider whether disparity between em-ployee prounion notices and Respondent's antiun-ionones also is a violation.");Vincent'sSteakHouse,216 NLRB 647, 647-648 (1975) ("Althoughwe do not hold that Respondent could not uni-formly enforce a rule prohibiting the use of its bul-letin boards by employees for all purposes, we herefind that Respondent, by implementing the rule toprohibit the posting of material relating to and inthe course of concerted activity of its employees,while having previously allowed the posting ofother miscellaneous matters by the employees, dis-parately denied employees access to its bulletinboards for their concerted activities in violation ofSection 8(a)(1) of the Act.").